       Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 1 of 41



                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



 AL-RASHAAD R. CRAFT,

               Plaintiff,

 vs.                                                 Case No. 17-CV-469-NF-KHR

 CHAD WRIGHT, in his official and
 individual capacities; and AHMAD
 WHITE, in his official and individual
 capacities,

               Defendants,



   MEMORANDUM OPINION AND ORDER ON DEFENDANTS' MOTION FOR
                                SUMMARY JUDGMENT



        This is a Fourth and First Amendment case regarding the arrest, detention and

prosecution of Plaintiff Al-Rashaad R. Craft for alleged felony battery and disorderly

conduct occurring inanincident when Mrs. Susan Stone struck him while hewas recording

his preaching in a public square in Hobbs, New Mexico. Plaintiffdoes not, however, sue

Mrs. Stone in this case. Rather, Plaintiff sues the Hobbs Police Department officer -

Detective Ahmad White - who investigated the incident and wrote a sworn Criminal

Complaint to obtain a warrant for Plaintiffs arrest. Plaintiff sues White in his individual

and official capacities. Plaintiffalso sues another officerof the Hobbs Police Department,

Captain Chad Wright, in his individual and official capacities for allegedly causing White

to "find a reason" to arrest Plaintiff. Defendants move for summaryjudgment based on
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 2 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 3 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 4 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 5 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 6 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 7 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 8 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 9 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 10 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 11 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 12 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 13 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 14 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 15 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 16 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 17 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 18 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 19 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 20 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 21 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 22 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 23 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 24 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 25 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 26 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 27 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 28 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 29 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 30 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 31 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 32 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 33 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 34 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 35 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 36 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 37 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 38 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 39 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 40 of 41
Case 2:17-cv-00469-NF-KHR Document 107 Filed 12/02/19 Page 41 of 41
